Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 10, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Crowley (US 9,226,575)
Regarding claim 1, Crowley (Figures 24-26) discloses a device comprising:
A plurality of tubular members (Annotated Figure 26: Including 1108, 1118, 1120, and portions of 1102),
A plurality of nodes (Annotated Figure 26: Defined by elements 1102) configured to be assembled with the tubular members and thereby form a frame (1100) configured to support an outdoor equipment item (e.g. 1040) thereon (Figures 24-26 and Paragraph 112), and
A plurality of augers (Paragraph 113: Defined by screws or bolts) configured to be driven through the nodes (Figures 24-26: Through openings 1114 of the nodes) into a ground such that the frame is secured to the ground when the frame supports the outdoor equipment item (Paragraph 113, see also Paragraph 101: The device is configured to be secured to the ground).

    PNG
    media_image1.png
    408
    539
    media_image1.png
    Greyscale

Regarding claim 4, Crowley discloses a device as discussed above, where the tubular members are configured to telescope with each other between the nodes such that the frame changes a shape thereof or a size thereof (Figures 24-26 and Paragraphs 112-115: Elements 1114 and 1118 are configured to telescope).
Regarding claim 10, Crowley discloses a device as discussed above, where the frame has a closed-shape when the frame supports the outdoor equipment item (Figures 24-26, see also Figure 23: The frame defines a closed perimeter about the outdoor equipment item).
Regarding claim 14, Crowley discloses a device as discussed above, where at least one of the augers is configured to extend through at least one of the nodes between the tubular members (Figures 24-26: The augers extend through openings 1114 of the nodes at locations between tubular members 1118 and 1102).

Claim 20 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Villar (US 2014/0075980).
Regarding claim 20, Villar discloses a method comprising:
Causing a first auger (Paragraphs 40, 43, and 45: Defined by a fastener, such as a screw or a bolt) to be driven through a frame (210) (Figure 2: Through element 235 of the frame) into a ground such that the frame (a) rests on the ground (Figure 2 and Paragraph 45) and (b) is secured to the ground via the first auger (Figure 2 and Paragraph 45),
Causing a second auger (Paragraphs 40, 43, and 45: Defined by another fastener, such as a screw or a bolt) to be driven through the frame into the ground such that the frame (a) is raised over the ground thereby forming an air gap between the frame and the ground (Figure 2 and Paragraph 45: See space between ground and element 265 of the frame) and (b) is secured to the ground via the second auger (Figure 2 and Paragraph 45), and
Causing an equipment item (205) to be positioned on the frame (Figure 2 and Paragraph 45) such that the frame extends (a) between the equipment item and the ground (Figure 2 and Paragraph 45) and (b) between the equipment item and the air gap (Figure 2 and Paragraph 45).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Crowley (US 9,226,575), and further in view of Gohl (US 6,457,692)
Regarding claims 2 and 3, Crowley discloses a device as discussed above.  While Crowley discloses (claim 2) the outdoor equipment item as secured to the frame above the frame (Paragraph 113, see also Paragraph 111 and Figure 23), and while Crowley discloses (claim 3) the outdoor equipment item as secured to the frame between the nodes (Paragraph 113, see also Paragraph 111 and Figure 23), Crowley does not explicitly teach or disclose a plurality of brackets configured to grasp the frame and to be secured to the outdoor equipment item above the frame when the frame supports the outdoor equipment item.
Gohl teaches a device, comprising: an outdoor equipment item (15), a frame (Defined by at least 20, 61) including at least one tubular member (i.e. 20), and a plurality of brackets (10) configured to grasp the frame and to be secured to the outdoor equipment item when the frame supports the outdoor equipment item (Figure 1 and Col. 3, lines 19-30), where (claim 3) at least one of the brackets is J-shaped as defined via a hook portion (Figure 2: See 22, 27, 31, 32, 33, 37) and a column portion (Figure 2: See 23 and 34), where the hook portion includes a plurality of sides that oppose each other (e.g. 27 and 33) (Figure 2), where the at least one of the tubular members is configured to longitudinally extend between the sides when the frame supports the outdoor equipment item (Figures 2 and 7), and where the column portion is configured to be secured to the outdoor equipment item between nodes (i.e. defined by locations where elements 20 and 61 at attached) when the frame supports the outdoor equipment item (Figure 1).  As a result, it would have been obvious to one with ordinary skill in the art at the time of the invention was filed to configure the device as disclosed by Crowley with brackets as taught by Gohl to improve device stability by operatively securing an outdoor equipment item to a frame via fastening means.

Claims 5, 6, 7, 8, 11, 12, 13, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Crowley (US 9,226,575), and further in view of Harris (US 6,655,648).
Regarding claim 5, Crowley discloses a device as discussed above, where the tubular members include a first tubular member (i.e. 1118) and a second tubular member (i.e. 1120), where at least one of the nodes includes a first tube (Annotated Figure 26: See tubular members of the nodes), a second tube (1108), and a third tube (1104), where the first tube is configured to engage with the first tubular member when the frame is formed (Figures 24-26), where the second tube is configured to engage with the second tubular member when the frame is formed (Figures 24-26).
While Crowley discloses the nodes as secured to the ground (Figures 24-26 and Paragraph 113, see also Figure 34: The nodes are secured to the ground by attachment plates 1112 having a lower post 1114 that is received within respective third tubes 1104), Crowley does not explicitly teach or disclose that the third tubular member is configured to contain at least one auger.
Harris teaches a device, comprising: a plurality of nodes (43) and a plurality of augers (21), where a tubular member (e.g. as defined by an aperture 34) is configured to receive at least one of the augers when the frame supports the outdoor equipment item (Figures 2, 3, and 6).  As a result, it would have been obvious to one with ordinary skill in the art at the time of the invention was filed to replace the attachment plates as disclosed by Crowley with augers as taught by Harris to facilitate installation of the device such that the device is level regardless of the terrain on-site (Col. 2, lines 59-65 of Harris). 
Regarding claim 6, Crowley discloses a device as discussed above, where the first tube, the second tube, and the third tube are not parallel with each other (Figures 24-26, see also Figure 34).
Regarding claim 7, Crowley discloses a device as discussed above, where the first tube and the second tube are generally perpendicular to each other (Figures 24-26).
Regarding claim 8, Crowley discloses a device as discussed above, where the third tube is generally perpendicular to at least one of the first tube or the second tube (Figures 24-26, see also Figure 34).
Regarding claims 11, 12, and 13, Crowley discloses a device as discussed above.  While Crowley discloses the nodes as secured to the ground (Figures 24-26 and Paragraph 113, see also Figure 34: The nodes are secured to the ground by attachment plates 1112 having a lower post 1114 that is received within respective third tubes 1104) and while (claim 13) at least one of the augers is configured to be driven through at least one of the nodes into the ground without extending through at least one of the tubular members (Figures 24-26 and Paragraph 113: The augers and elements associated of the augers -e.g. 1104- only pass through respective nodes and not through the tubular members 1118 and 1120), Crowley does not explicitly teach or disclose at least one of the augers as having a head portion, a shaft, and plurality of flightings
Harris teaches a device, comprising: a plurality of nodes (43) and a plurality of augers (21), where (claim 11) at least one of the augers includes a head portion (24), a shaft (Figure 3: Not labeled, but clearly depicted as connecting 27 to 22 and 23), and plurality of flightings (22, 23), where the shaft includes a first end portion (26) and a second end portion (i.e. as defined by an end portion of the shaft opposite to the first end portion 26) (Figure 3), where the shaft extends through at least one of the nodes when the frame supports an outdoor equipment item (13) (Figures 2 and 6), where the first end portion hosts the head portion (Figures 3 and 6), where the shaft hosts the flightings distal to the at least one of the nodes when the frame supports the outdoor equipment item (Figures 2, 3, and 6), where the second end portion is distal to the at least one of the nodes when the frame supports the outdoor equipment item (Figures 2, 3, and 6), where (claim 12) the flightings are positioned between the first end portion and the second end portion (Figures 2, 3, and 6), and where (claim 13) at least one of the augers is configured to be driven through at least one of the nodes into the ground (Figures 2, 3, and 6).  As a result, it would have been obvious to one with ordinary skill in the art at the time of the invention was filed to replace the attachment plates as disclosed by Crowley with augers as taught by Harris to facilitate installation of the device such that the device is level regardless of the terrain on-site (Col. 2, lines 59-65 of Harris). 
Regarding claim 15, Crowley (Figures 24-26) discloses a method comprising:
Causing a plurality of tubular members (Annotated Figure 26: Including 1108, 1118, 1120, and portions of 1102) and a plurality of nodes (Annotated Figure 26: Defined by elements 1102) to be assembled into a frame (1100),
Causing a plurality of augers (Paragraph 113: Defined by screws or bolts) to be driven through the nodes (Figures 24-26: Through openings 1114 of the nodes) into a ground as the frame rests on the ground such that the frame is secured to the ground (Paragraph 113, see also Paragraph 101: The device is configured to be in contact with the ground to be secured to the ground), and
Causing an outdoor equipment item (e.g. 1040) thereon (Figures 24-26 and Paragraph 112) to be positioned on the frame such that the frame extends between the outdoor equipment item and the ground (Figures 24-26, see also Figure 23).  However, Crowley does not explicitly teach or disclose that the outdoor equipment item is positioned on the frame after the frame is secured to the ground.
Harris teaches a method, comprising: causing an outdoor equipment item (13) to be positioned on a frame (29) after the frame is secured to the ground (Col. 2, lines 19-21, see also Col. 4, lines 10-52) such that the frame extends between the outdoor equipment item and the ground (Figure 2).  As a result, it would have been obvious to one with ordinary skill in the art at the time of the invention was filed to position an outdoor equipment item on a frame as disclosed by Crowley after the frame is secured to the ground as taught by Harris to prevent inadvertent damage to an outdoor equipment item or the frame by conducting installation in discrete steps rather than attempting to install a plurality of elements at the same time (e.g. avoid issues with moving excessive weight, balancing center of gravity, etc.).
Regarding claim 16, Crowley discloses a method as discussed above, where the tubular members are configured to telescope with each other between the nodes such that the frame changes a shape thereof or a size thereof (Figures 24-26 and Paragraphs 112-115: Elements 1114 and 1118 are configured to telescope).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Crowley (US 9,226,575), and further in view of Rouleau (US 2017/0197554).
Regarding claim 9, Crowley discloses a device as discussed above.  While Crowley discloses at least one of the tubular members as secured to at least one of the nodes (Figures 24-26 and Paragraph 119: The tubular members are joined to the nodes by suitable fasteners via openings 1127), Crowley does not explicitly teach or disclose at least one of the tubular members as secured to at least one of the nodes by a line and pin fastener.
Rouleau teaches a fastening system, comprising: a node (Figures 2, 4, and 6: See location where 56 and 106 mate) and at least one fastener defined by a line (e.g. 154) and a pin (e.g. 150), where the pin includes a first end portion and a second end portion (Figures 4-5: See opposite ends of the pin), where the pin is configured to extend simultaneously through the node (Figures 4 and 6) and a tubular member (i.e. 56) between the first end portion and the second end portion (Figures 4 and 6), and where the line spans between the first end portion and the second portion external to the at least one of the nodes (Figures 4 and 6: The line extends from the first end portion to the second end portion around the node and frame).  As a result, it would have been obvious to one with ordinary skill in the art at the time of the invention was filed to replace the fastener as disclosed by Crowley with a fastener as taught by Rouleau to prevent unplanned disassembly of the device by operatively securing elements of the frame together fasteners having retaining features (Paragraph 36 of Rouleau: Providing a fastener that is resistant to dislodging due to vibrations for example).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Crowley (US 9,226,575) and Harris (US 6,655,648), and further in view of Gohl (US 6,457,692)
Regarding claim 17, Crowley discloses a device as discussed above.  While Crowley discloses the outdoor equipment item as secured to the frame above the frame (Paragraph 113, see also Paragraph 111 and Figure 23), and while Crowley discloses the outdoor equipment item as secured to the frame between the nodes (Paragraph 113, see also Paragraph 111 and Figure 23), Crowley does not explicitly teach or disclose a plurality of brackets configured to secure the outdoor equipment item to the frame.
Gohl teaches a device, comprising: an outdoor equipment item (15), a frame (Defined by at least 20, 61) including at least one tubular member (i.e. 20), and a plurality of brackets (10), where the brackets are configured to secure the outdoor equipment item to the frame (Figure 1 and Col. 3, lines 19-30).  As a result, it would have been obvious to one with ordinary skill in the art at the time of the invention was filed to configure the device as disclosed by Crowley with brackets as taught by Gohl to improve device stability by operatively securing an outdoor equipment item to a frame via fastening means.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Crowley (US 9,226,575), Harris (US 6,655,648), and Gohl (US 6,457,692), and further in view of Villar (US 2014/0075980).
Regarding claim 18, Crowley as modified by Gohl discloses a device in which an outdoor equipment item positioned on a frame such that brackets grasp tubular members between nodes as discussed above.  While Crowley discloses the device as configured to withstand windy conditions after installation (Paragraph 112), Crowley does not specify hurricane conditions.
Villar teaches a device, where the device is configured to withstand hurricane conditions (Paragraph 5).  As a result, it would have been obvious to one with ordinary skill in the art at the time of the invention was filed to configure the frame as disclosed by Crowley to withstand hurricane conditions as taught by Villar to reduce financial losses sustained by communities due to adverse weather conditions by configuring infrastructure to withstand high wind speeds and damaging debris. 

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Crowley (US 9,226,575) and further in view of Gohl (US 6,457,692) and Weis (US 10,743,680).
Regarding claim 19, Crowley discloses a kit comprising:
A plurality of tubular members (Annotated Figure 26: Including 1108, 1118, 1120, and portions of 1102),
A plurality of nodes (Annotated Figure 26: Defined by elements 1102),
where the nodes are configured to be assembled with the tubular members and thereby form a frame (1100) configured to support an outdoor equipment item e.g. 1040) thereon (Figures 24-26 and Paragraph 112),
A plurality of augers (Paragraph 113: Defined by screws or bolts)
Where the augers are configured to be driven through the nodes (Figures 24-26: Through openings 1114 of the nodes) into a ground such that the frame is secured to the ground (Paragraph 113, see also Paragraph 101: The device is configured to be secured to the ground) when the frame (a) supports the outdoor equipment item (Figures 24-26, see also Figure 23) and (b) extends between the outdoor equipment item and the ground (Figures 24-26, see also Figure 23).
While Crowley discloses that the frame (a) supports the outdoor equipment item and (b) extends between the outdoor equipment item and the ground (Paragraph 113, see also Paragraph 111 and Figure 23), Crowley does not explicitly teach or disclose a plurality of brackets configured to secure the outdoor equipment item to the frame.
Gohl teaches a device, comprising: an outdoor equipment item (15), a frame (Defined by at least 20, 61) including at least one tubular member (i.e. 20), and a plurality of brackets (10), where the plurality of brackets configured to secure the outdoor equipment item to the frame (Figure 1 and Col. 3, lines 19-30).  As a result, it would have been obvious to one with ordinary skill in the art at the time of the invention was filed to configure the device as disclosed by Crowley with brackets as taught by Gohl to improve device stability by operatively securing an outdoor equipment item to a frame via fastening means.
Further, Crowley as modified by Gohl does not explicitly teach or disclose the kit as including a container.
Weis discloses a kit, comprising: a container and a plurality of elements, where the plurality of elements are contained within the container (Col. 5, line 61 to col. 6, line 6).  As a result, it would have been obvious to one with ordinary skill in the art at the time of the invention was filed to configure the kit as disclosed by Crowley as modified by Gohl as including a plurality of elements within a container as taught by Weis to facilitate delivery to a customer or job site by providing all necessary elements to construct the device within a single deliverable container (Col. 5, line 61 to col. 6, line 6 of Weis). 



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 5,820,092 discloses an equipment frame.
US 2017/0370601 discloses an adjustable equipment frame.
US 6,095,533 discloses an adjustable equipment frame.
US 6,047,935 discloses an equipment frame.
US 2013/0306808 discloses a frame having nodes and tubular members.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON N THOMPSON whose telephone number is (571)272-6391. The examiner can normally be reached Mon - Friday 8:30 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JASON N THOMPSON/Examiner, Art Unit 3763       
/FRANTZ F JULES/Supervisory Patent Examiner, Art Unit 3763